 

Exhibit 10.4

 

AMENDMENT TO DEBENTURE OF FIXED CHARGE

 

This amendment (the “Amendment”) to the Debenture of Fixed Charge dated October
23, 2013, as amended, modified, restated, replaced or supplemented and as may be
further amended, modified, restated, replaced or supplemented from time to time
in accordance with its terms (the “Debenture”) is made as of June 13, 2016 by
and among Inspire M.D Ltd., a limited liability company organised and existing
under the laws of the State of Israel with its registered office at 4 Menorat
Hamaor St., Tel Aviv, 6744831, Israel, company number 51-367943-1 (the
“Pledgor”), and Hercules Capital, Inc., a Maryland corporation with its
registered office at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301
(the “Lender”) and Hercules Capital, Inc., a Maryland corporation with its
registered office at 400 Hamilton Avenue, Suite 310, Palo Alto, California 94301
in its capacity as administrative agent for itself and the Lenders under the
Loan Agreement (in such capacity, the “Agent”). All terms capitalized and not
otherwise defined hereunder shall have the meanings assigned to such terms under
the Debenture.

 

WHEREAS, the Lender, the Pledgor and the its parent company InspireMD, Inc. have
entered into that certain loan arrangement dated as of October 23, 2013,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of October 23, 2013 (hereinafter, as may be amended, restated, replaced or
supplemented from time to time in accordance with its terms, and together with
the Loan Documents (as defined thereunder), collectively, the “Loan Agreement”)
and in connection with that Loan Agreement, the Pledgor and the Lender wish to
amend the provisions of the Debenture as set forth herein.

 

NOW THEREFORE, the Parties agree as follows:

 

1.Description of Change in Terms:

 

A.The first paragraph of the preamble shall be replaced in its entirety with the
following:

 

“WHEREAS, the undersigned, Inspire M.D Ltd, a limited liability company
organised and existing under the laws of the State of Israel with its registered
office at 4 Menorat Hamaor St., Tel Aviv, 6744831, Israel (hereinafter: the
“Pledgor”), intends to receive, jointly and severally with its parent company,
InspireMD, Inc. (hereinafter: the “Parent”) from several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (as defined below) (collectively, the “Lender”), including Hercules
Capital, Inc., a Maryland corporation with its registered office at 400 Hamilton
Avenue, Suite 310, Palo Alto, California 94301 in its capacity as administrative
agent for itself and the Lenders (in such capacity, the “Agent”), a loan or
loans, for such purpose and on such conditions as specified in the provisions of
that certain Loan and Security Agreement entered into between and among the
Lenders, the Pledgor and the Parent on October 23rd, 2013, as amended from time
to time (hereinafter, as may be amended, restated, replaced or supplemented from
time to time in accordance with its terms, and together with the Loan Documents
(as defined thereunder), collectively, the “Loan Agreement”);”

 

 

 

 

B.Section 2 of the Debenture shall be replaced in its entirety with the
following:

 

"     2.        As collateral security for the full and punctual payment of all
of the Secured Sums (whether at stated maturity, acceleration or otherwise), and
without derogating from any other security, the Pledgor hereby absolutely and
unconditionally charges and pledges to the Lender and its successors by way of a
first ranking fixed charge and pledge, and by an assignment by way of pledge, as
applicable, (A) (i) all Pledgor's rights to receive funds from its customers
listed under Appendix A attached hereto (the “Customers List”), and (ii) each
outstanding account as specified in Appendix B attached hereto (the “Pledged
Accounts”), and (B) all Pledgor's rights, whether now existing or thereafter
created (i) in and to all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished, and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or held
(“Copyrights”), including without limitation as specified in Appendix C attached
hereto; (ii) in and to all patents, patent applications and like protections,
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same (“Patents”),
including without limitation as specified in Appendix D attached hereto; (iii)
in and to all trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Pledgor connected with and symbolized by
such trademarks (“Trademarks”), including without limitation as specified in
Appendix E attached hereto; (iv) in and to all mask works or similar rights
available for the protection of semiconductor chips, now owned or hereafter
acquired (“Mask Works”), including, without limitation as specified in Appendix
F; (v) in and to all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
(vi) in and to all source code; (vii) in and to all design rights; (viii) in and
to all claims for damages by way of past, present and future infringement of any
of the foregoing, with the right, but not the obligation, to sue for and collect
such damages for said use or infringement of the intellectual property rights
identified above; and (ix) in and to all trade secrets, and any and all
intellectual property rights in computer software and computer software products
now or hereafter existing, created, acquired or held; (x) in and to all
amendments, renewals and extensions of any of the Copyrights, Trademarks,
Patents and Mask Works; in all cases whether now owned or hereafter acquired by
Pledgor; (xi) in and to all licenses or other rights to use any of the
Copyrights, Patents, Trademarks, or Mask Works and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; (xii) to all proceeds and products of the foregoing, including, without
limitation, all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing; and (C) all the fixed assets listed under
Appendix G (the “Equipment List”) (hereinafter (A), (B) and (C), jointly and
severally, the "Charged Property”).

 

It is hereby agreed and acknowledged that the description of the Charged
Property, including without limitations, the Customers List, Pledged Accounts,
Copyrights, Patents, Trademarks, Mask Works and Equipment List, shall be amended
and updated from time to time by the Pledgor, in accordance with the provisions
hereof and the provisions of the Loan Agreement."

 

C.The following shall be added as Section 33 of the Debenture:

 

"            AGENCY

 

33.          Lenders hereby irrevocably appoints Hercules Capital, Inc. to act
on their behalf as the administrative agent for itself and the Lenders (in such
capacity, the “Agent”) hereunder and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. It is hereby noted that all rights granted herein to the
Lender shall be deemed as granted to the Agent for the ratable benefit of the
Lenders.”

 

2.The above mentioned Appendixes shall be attached hereto as integral part
hereof and as integral part of the Debenture.

 

 

 

 

3.Except as specifically set forth herein, none of the terms of the Debenture
shall be in any way modified by this Amendment, and all such terms and
conditions shall remain in full force and effect.

 

4.This Addendum is made in accordance with Section 29 of the Debenture, and
constitutes (together with any appendix attached hereof) an integral part
thereof.

 

-signature page follows-

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed on the
date first above written.

 

/s/ Ben Bang   HERCULES CAPITAL, INC. [also in its capacity as Agent]   By: Ben
Bang   Title: Associate General Counsel         /s/ Craig Shore   INSPIRE M.D
LTD   By: Craig Shore   Title: CFO  

 

 

 

 

Appendix A
Customers List

 

Company   Country CMS Produtos Medicos Ltda (OLD)   Brazil Dispomed Promet  
Croatia Medreto OU   Estonia Dr. Osypka GmbH   Germany Tzamal Jakobsohn Ltd  
Israel KIRLOSKAR TECHNOLOGIES (P) LTD   India Euromed GmbH   Austria Sigma
Medical B.V.   Netherlands Bosti Trading Ltd.   Cyprus Dream Technology L.P.  
United Kingdom Charles de Giorgio Ltd.   Malta Premier G. Med Cardio Ltd  
Hungary Torque Medical   South Africa Stimcare   Czech Republic Fortimed   Spain
Grex Medical Oy   Finland Tecmed SRL   Romania Vascular Perspectives Ltd  
United Kingdom Meliora Medtech AB   Sweden lnselspital Bern   Switzerland
Hospital Fribourgeols   Switzerland Chi Le Raincy Montfermeil   France Groupe
Hospitalier Mutualiste   France CHUV   Switzerland Bay Medical Pty Ltd  
Australia CENTRE HOSPITALIER D AVIGNON   France GlobalMed a.s.   Slovakia
Universitatsmedizin Rostock   Germany CMS Chile   Chile CHU Besancon (not
active)   France CH Haguenau   France PLN Szpital Uniwersytecki w Krakowie  
Poland Katedra i Klinika Kardiologii Uniwersytetu Medyc   Poland University
Hospitals Southampton NHS Foundation   United Kingdom Vingmed AS. Norway  
Norway KAUF Klinikum Fulda gAG   Germany Clinique Pasteur   France SLK Kliniken
Heilbronn GmbH   Germany Centre Hospitalier de la region Anneciennc   France
Charite - Universitatsmedizin Berlin - CVK   Germany Kardiologische Praxis Prof.
Dr. Silber   Germany

 

1 

 

 

lnstitut Jacques Cartier   France HJK Erkelenz/Am Schneller   Germany Centre
Hospitalier de LA CAVALE BLANCHE   France CHU Jean Minjoz Besancon   France
SPZOZ, Pracownia Hemodynamiki   Poland Waldkrankenhaus   Germany SAS CLINIQUE
GENERALE DE MARIGNANE   France Antwerp Cardiovascular Institute, AZ Middelheim  
Belgium G.C.S. Cardio CHRA   France Krakowskie Centrum Kardiologii   Poland CHU
Gabriel Montpied   France Clinique Saint-Vincent   France Sana-Herzzentrum
Cottbus GmbH   Germany Herzzentrum Dresden GmbH   Germany Cardiology Associates
of North MS/Research, LLC   United States SIA Scanmed   Latvia CARDIO MEDICAL
D.O.O.   Slovenia Unfallkrankenhaus Berlin   Germany Vingmcd Sweden   Sweden
polyclinique des fleurs   France Medilex Limited   Ireland Hopital Claude Galien
ICPS   France Sz.P. Wieslaw Mazurek   Poland Hopital haut leveque-CHU de
Bordeaux   France CHU de Toulouse hopital de Rangueil   France Kardia   Italy
Uniwersytecki Szpital Kliniczny   Poland Avidal Group GMBH   Germany JSC
Medikamcntu tinklas Co.   Lithuania HELIOS Klinikum Aue   Germany Uniwersyteckie
Centrum Kliniczne   Poland Wojskowym Instytutem Medycznym   Poland Izasa
Hospital SLU   Spain Uniwersytetu Medycznego w Lodzi   Poland Klinika
Kardiologii i Angiologii Interwencyjnej   Poland Charite Universitatsklinikum
Berlin Campus Virch   Germany Charite Universitatsklinikum Berlin Campus Benja  
Germany Cardiff University Hospitals   United Kingdom Sheffield Teaching
Hospitals   United Kingdom Universitatsklinikum Magdeburg A.o.R.   Germany Petr
Jerabek   Czech Republic Jan Winten   Belgium Christopher MacLeod   United
Kingdom Miki Olsher   Israel Stephane Viney   France Vivianc Barbieri   Brazil

 

2 

 

 

Dominika Chudzik   Poland Eduard Kasper   Germany Paul Jeffers   United Kingdom
Jane Bettoni   Italy Sieglinde Reik-Lingen   Germany Piet van den Bosch  
Netherlands Juan Rigla   Spain Kim Vandeweyer   Belgium Rick Olson   United
Kingdom Pavel Minkov   Israel Ralph Essers   Netherlands Jens Ten Doornkaat  
Germany Giancarlo Fasulo   Italy TIP Profiles Karolina Mendocha   Poland
Augusta-Krankcnhaus VKKD   Germany Logis-Med Sp. Zo.o.   Poland VASMO Medical
Group   Poland Centre Hospitalier St. Joseph et st Luc 2   France Avidal Group
GMBH as Agent   Germany Klinikum Stadt Soest   Germany Herz- und Diabeteszentrum
NRW   Germany Manchester Royal Infirmary   United Kingdom Austro Line d.o.o.  
Monaco I.R.C.C.S. Policlinico San Donato   Italy Azienda ULSS 13 MIRANO Regione
Veneta   Italy Hairmyres NHS Trust OCT   United Kingdom Sheba Medical Center  
Israel Stefano Cova   Italy Herzklinik Dres Harer   Germany Sunderland Hospital
  United Kingdom CARDIO MEDICAL SALES L.P.   Lithuania Nathalie Barthelemy  
France MCZ-Hemodynamika   Poland Kaster Srl   Italy Norfolk and Norwich
University Hospital- OCT   United Kingdom Morriston Hospital- OCT   United
Kingdom Papworth Hospital NHS Foundation Trust- OCT   United Kingdom University
Hospitals of South Manchester- OCT   United Kingdom Hairmyres NHS Trust   United
Kingdom Freeman Hospital   United Kingdom SAMODZIELNY PUBLICZNY ZOZ WOJE  
Poland Shaare Zedek Medical Center   Israel מ”עבעשירא   Israel CROSSMED S.r.1.  
Italy Carlos Haya Hospital   Spain LMR A.O.U. Citta delta Salute e della   Italy

 

3 

 

 

LMR Ospedale Policlinico Santa Maria   Italy Cyvital Enterprises Limited  
Cyprus Piotr Musialek   Poland ULSS 13 Mirano - Presidio de Mirano - LMR   Italy
Pauls Stradins Clinical University Hospital -LMR   Latvia VIDE BULA   Brazil
E-Symbion SRL   Romania ProCardia Medical Sp. z o.o.   Poland Carmel Medical
Center   Israel Prof. Schofer   Poland Rothschild Hospital   France CHU Grenoble
  France INMED Com. de Mat. Hosp. Ltda   Brazil INTUIT   Brazil TECNOMEDICAL  
Brazil Somma Produtos Hospitalares LTDA   Brazil Penumbra Europe GmbH   Germany
Endovix   Brazil The Queen Elizabeth University Hospital   United Kingdom SUPRI
Medical and Hospital Devices Ltda   Brazil WORLD MEDICAL S.A.S.   Colombia
lmportadora y Exportadora CAMIR LTDA   Chile Pro Gem   Slovenia Osypka AG  
Germany Barts and The London NHS Trust   United Kingdom Med-All International  
Germany Mediscape   Malaysia Angiocor S.A.   Argentina Svelte Medical Systems,
Inc.   United States EURO MEKO   Germany QUALIMED   Germany BCH   Canada Natec
Medical Ltd.   Mauritius Cardiovascular Interventional Concepts (CIC)   Brazil
LEVBETH MEDICAL SA DE CV   Mexico MedlineS Kft.   Hungary KEBOMED AS   Denmark
Endo Tech s.r.o   Czech Republic

 

[END OF EXHIBIT A]

 

4 

 

 

Appendix B

Pledged Accounts

 

Det Trial Bal: Acct Curr & USD

6/8/2016

 

Curr  Account No.   Account Description  Balance (ILS)   Bal (USD)  
Bal (Acct Curr)   Curr 1**.ASSETS                       10*.CURRENT ASSETS     
                 104.Accounts Receivable- Clients                       100021  
Tzamal Jakobsohn Ltd   243,941.71    64,338.97          Total         
 243,941.71    64,338.97    0     CHF   100068   CHUV   3,746.60    996.17  
 963.36   CHF Total           3,746.60    996.17    963.36   CHF EUR   100015  
Medreto OU   1,711.52    453.98    400   EUR     100036   Bosti Trading Ltd. 
 -31,014.72    -8,246.40    -7,260.51   EUR     100054   Torque Medical 
 -137.76    -17.98        EUR     100057   Grex Medical Oy   -427.17  
 -113.58    -100   EUR     100058   Tecmed SRL   22,499.75    5,929.17  
 5,250.00   EUR     100071   GlobalMed a.s.   30,772.13    8,093.11  
 7,145.00   EUR     100097   Institut Jacques Cartier   5,094.19    1,347.06  
 1,185.78   EUR     100121   G.C.S. Cardio CHRA   9,256.31    2,467.07  
 2,171.56   EUR     100137   polyclinique des fleurs   -115.81    -30.79  
 -27.11   EUR     100139   Hopital Claude Galien ICPS   4,210.96    1,119.64  
 985.78   EUR     100142   Hopital haut leveque-CHU de Bordeaux   4,168.82  
 1,119.50    985.78   EUR     100144   Kardia   67,940.45    18,064.46  
 15,904.78   EUR     100146   Avidal Group GMBH   80,372.52    20,931.35  
 18,700.00   EUR     100159   Izasa Hospital SLU   108,984.02    28,689.59  
 25,320.00   EUR     100229   Centre Hospitalier St. Joseph et st Luc 2 
 2,121.10    560.55    492.89   EUR     100230   Avidal Group GMBH as Agent 
 2,801.51    716.5    658.45   EUR     100249   Kaster Srl   124,500.75  
 33,366.48    29,150.00   EUR     100262   CROSSMED S.r.l.   118,126.56  
 30,948.36    27,360.00   EUR     100266   Cyvital Enterprises Limited 
 6,806.32    1,820.58    1,600.00   EUR     100293   MedlineS Kft.   -3,359.23  
 -736.02    -786.53   EUR     100295   Endo Tech s.r.o   -59.9    -14.42       
EUR Total           554,252.32    146,468.21    129,135.87   EUR GBP   100254  
Hairmyres NHS Trust   118.43    31.49    21.59   GBP     100255   Freeman
Hospital   -3,250.20    -831.25    -600   GBP     100297   Asteral Services Ltd 
 428.05    114.24    78   GBP Total           -2,703.72    -685.52    -500.41  
GBP PLN   100227   Logis-Med Sp. Z o.o.   -7,209.62    -1,843.89    -7,250.00  
PLN Total           -7,209.62    -1,843.89    -7,250.00   PLN USD   100050  
Temp USD   -165.48    -44    -44   USD     100129   SIA Scanmed   31,451.49  
 8,237.50    8,237.50   USD     100243   CARDIO MEDICAL SALES L.P   525,895.00  
 134,500.00    134,500.00   USD     100285   Penumbra Europe GmbH   132,652.31  
 30,615.00    30,615.00   USD     100288   SUPRI Medical and Hospital Devices
Ltda   -166.95    0        USD     100291   Cardiovascular Interventional
Concepts (CIC)   133    0        USD     100292   LEVBETH MEDICAL SA DE CV 
 4,270.20    0        USD     100294   KEBOMED AS   43,968.65    11,000.00  
 11,000.00   USD     207136   provision for returns   75.22    20    20   USD   
 300023   Angiocor S.A   102,527.00    27,000.00    27,000.00   USD Total      
    840,640.44    211,328.50    211,328.50   USD 105.Accounts Receivable-
Doubtful                   EUR   100027   Novalab France   266,498.55  
 70,858.43    62,387.00   EUR     100028   Euromed Deutschland GmbH 
 748,246.48    198,948.81    175,163.63   EUR     100029   Euromed GmbH 
 23,921.52    6,360.41    5,600.00   EUR     100034   Slainte Solutions Ltd 
 62,443.71    16,602.95    14,618.00   EUR     101111   Provision for bad debts
Euro   -1,101,239.86    -292,805.07    -257,798.97   EUR Total         
 -129.6    -34.47    -30.34   EUR GBP   100190   Cardiff University Hospitals 
 3,016.86    802.14    550   GBP     101112   Provision for bad debts GBP 
 -3,016.86    -802.14    -550   GBP Total           0    0    0   GBP USD 
 100273   E-Symbion SRL   18,924.14    5,021.00    5,021.00   USD     101113  
Provision for bad debts $   -18,883.98    -5,021.00    -5,021.00   USD Total 
         40.16    0    0   USD TOTAL           1,632,578.29    420,567.97       
USD

 

 

 

 

Appendix C

Copyrights

 

None.

 

 

 

 

Appendix D

Patents

 

Description   Registration/
Application
Number (Country)   Registration/
Application
Date           Optimized Stent Jacket   198,665 (IL)   Nov. 21, 2007; issued May
28, 2014           Optimized Stent Jacket   ZL200780043259.2 (CN)   Nov. 21,
2007; issued Jan. 2, 2013           Optimized Drug-Eluting Stent Assembly  
9,132,003 (US); 14/314,777   June 24, 2014; issued Jan. 2, 2013          
Optimized Stent Jacket   ZL201210454357.8 (CN)   Nov. 13, 2013; issued Dec. 9,
2015           Bifurcated Stent Assemblies   198,188 (IL)   Oct. 18, 2007;
issued May 1, 2014           In Vivo Filter Assembly   8,043,323 (US);
11/582,354   Oct. 18, 2006; issued Oct. 25, 2011           Bifurcated Stent
Assemblies   8,961,586 (US); 11/797,168   May 1, 2007; issued Feb. 24, 2015    
      In Vivo Filter Assembly   9,132,261 (US); 13/237,977   Sept. 21, 2011;
issued Sept. 15, 2015           Bifurcated Stent Assemblies   ZL200780046676.2
(CN)   Issued Sept. 26, 2012           Stent Apparatuses For Treatment Via Body
Lumens And Methods Of Use   2,609,687 (CA)   May 24, 2006; issued April 22, 2014
          Stent Apparatuses For Treatment Via Body Lumens And Methods Of Use  
2,843,097 (CA)   Feb. 20, 2014; issued Oct. 27, 2015           Stent Apparatuses
For Treatment Via Body Lumens And Methods Of Use   2007/10751 (ZA)   Issued Oct.
27, 2010           Filter Assemblies   198189 (IL)   Oct. 18, 2007; issued Mar.
27, 2014

 

 

 

 

Filter Assemblies   2,666,712 (CA)   Oct. 18, 2007; issued Mar. 31, 2015        
  Filter Assemblies   ZL200780046659.9 (CN)   Oct. 18, 2007; issued Mar. 31,
2015           Filter Assemblies   201210119132.7 (CN)   Oct. 18, 2007          
Knitted Stent Jackets   198190 (IL)   Oct. 18, 2007; issued Feb. 1, 2014        
  Knitted Stent Jackets   ZL200780046697.4 (CN)   Issued Oct. 10, 2012; expires
Oct. 17, 2027           Knitted Stent Jackets   2,666,728 (CA)   Oct. 18, 2007;
issued June 23, 2015           Knitted Stent Jackets   ZL201210320950.3 (CN)  
Oct. 18, 2007; issued Dec. 2, 2015           Stent with Sheath and Metal Wire  
14/315,001 (US); 2014/0309723   June 25, 2014           Stent with Sheath and
Metal Wire and Methods   14/705,871 (US); 2015/0230953   May 6, 2015          
Optimized Stent Jacket   12/791,008 (US); 2010/0241214   June 1, 2010          
Intravascular Aneurysm Treatment Device And Methods   14/935,339 (US);
2016/0058589   Nov. 6, 2015           Optimized Stent Jacket   07827415.6 (EP);
EP2088962 A4   Nov. 21, 2007           Optimized Stent Jacket   230922 (IL)  
Feb. 11, 2014           Optimized Stent Jacket   2,670,724 (CA)   Nov. 21, 2007
          Optimized Stent Jacket   4008/DELNP/2009 (IN)   Nov. 21, 2007        
  Optimized Drug-Eluting Stent Assembly   14/851,882 (US); 2015/0374519   Sept.
11, 2015           Bifurcated Stent Assemblies   3113/DELNP/2009 (IN)   Oct. 18,
2007           Stent Apparatuses For Treatment Via Body Lumens And Methods Of
Use   EP 06745069.2 (EP); EP1885281 A2   May 24, 2006

 

 

 

 

Stent Apparatuses For Treatment Via Body Lumens And Methods Of Use   11/920,972
(US); 2009/0138070   Nov. 23, 2007           Stent Apparatuses For Treatment Via
Body Lumens And Methods Of Use   187516 (IL)   Nov. 20, 2007           Carotid
Stent Assembly and Methods for Treatment Via Body Lumens   14/500,759 (US);
2015/0032197   Sept. 29, 2014           Filter Assemblies   EP 2007 827228.3
(EP)   Oct. 18, 2007           Filter Assemblies   12/445,972 (US); 2010/0204772
  Apr. 17, 2009           Filter Assemblies   2,881,557 (CA)   Feb. 6, 2015    
      Filter Assemblies   3114/DELNP/2009 (IN)   Oct. 18, 2007           Knitted
Stent Jackets   EP 07827229.1 (EP); EP 2076212 A2   Oct. 18, 2005          
Knitted Stent Jackets   12/445,980 (US); 2010/0324651   Apr. 17, 2009          
Knitted Stent Jackets   3171/DELNP/2009 (IN)   Oct. 18, 2007           Knitted
Stent Jackets   2,887,189 (CA)   Apr. 2, 2015           Stent Thermoforming
Apparatus and Methods   14/505,310 (US); 2016/0096308   Oct. 2, 2014          
Stent Thermoforming Apparatus and Methods   PCT/IB2015/057367   Sept. 24, 2015  
        Stent-Mesh Assembly And Methods   14/592,714 (US); 2015/0119971   Jan.
8, 2015           Stent with Sheath and Metal Wire Retainer   13/994,739 (US);
2013/0274858   Dec. 18, 2011           Deformable Tip For Stent Delivery And
Methods Of Use   62/290,031 (US)   Feb. 2, 2016

 

[END OF EXHIBIT D]

 

 

 

 

Appendix E

Trademarks

 

Description   Registration/
Application
Number (Country)   Registration/
Application
Date           CARENET   013399977 (EU)   Mar. 17, 2015           CGUARD  
013370978 (EU)   Mar. 26, 2015           INSPIREMD   008642118 (EU)   Apr. 26,
2010           MGUARD   008642175 (EU)   Apr. 26, 2010           MGUARD PRIME  
013366141 (EU)   Mar. 12, 2015          

MICRONET (Class 10) (Supplemental Registration)

  4,721,716 (US); 85/659,900   Apr. 14, 2015           MNP MicroNet Protection
Logo   011737699 (EU)   Sept. 9, 2013           CARENET   86/261,697 (US)   Apr.
24, 2014           CGuard   86/364,984 (US)   Aug. 13, 2014           MGUARD
PRIME   86/417,711 (US)   Oct. 8, 2014           InspireMD   86/702,932 (US)  
July 23, 2015           SmartFit   86/702,941 (US)   July 23, 2015          
PVGuard   86/702,984 (US)   July 23, 2015           NGuard   86/702,957 (US)  
July 23, 2015           AGuard   86/702,971 (US)   July 23, 2015

 

 

 

 

Appendix F

Mask Works

 

None.

 

 

 

 

Appendix G

Equipment List

 

Distributed via e-mail.

 

 

